NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             TIFFANY S., Appellant,

                                         v.

       DEPARTMENT OF CHILD SAFETY, I.G., I.G., I.G., Appellees.

                              No. 1 CA-JV 16-0219
                                FILED 1-19-2017


            Appeal from the Superior Court in Maricopa County
                              No. JD27522
                 The Honorable John R. Ditsworth, Judge

                                   AFFIRMED


                                    COUNSEL

Vierling Law Offices, Phoenix
By Thomas A. Vierling
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Amber E. Pershon
Counsel for Appellee Department of Child Safety
                        TIFFANY S. v. DCS, et al.
                          Decision of the Court



                     MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Lawrence F. Winthrop and Chief Judge Michael J. Brown
joined.


C A T T A N I, Judge:

¶1            Tiffany S. (“Mother”) appeals the superior court’s order
terminating her parental rights to three of her children. For reasons that
follow, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother and Isaias G. (“Father”) are the biological parents of
an older son (born in December 2010), a daughter (born in October 2012),
and a younger son (born in July 2014).1 The Department of Child Safety
(“DCS”) initially became involved with the family in late 2013 with
concerns of substance abuse and domestic violence. The superior court
found all three children to be dependent.

¶3           Mother had used marijuana since her early teens, and she
used marijuana and/or spice (a synthetic form of marijuana) regularly for
around ten years, including during the dependency. Mother began using
methamphetamine as well at age 18—when her relationship with Father
began—and she continued using methamphetamine for four years, until
October 2013.

¶4            Mother’s relationship with Father was characterized by
substantial physical domestic violence. The parents would “punch, scratch
and smack” each other, sometimes in front of the children. The violence
had led to eviction from housing as well as multiple instances of police
involvement; although Father was generally the aggressor, both parents
had been arrested for domestic violence in the past. The violence continued


1      Father’s parental rights were previously terminated, and he is not a
party to this appeal.
       Mother has a fourth child, T.S., who the superior court found to be
dependent at the time of the severance ruling at issue in this case. Mother
has not challenged the dependency ruling on appeal.


                                    2
                         TIFFANY S. v. DCS, et al.
                           Decision of the Court

during the ongoing dependency, with Father punching or kicking Mother
in the stomach in May 2014, while she was pregnant with the younger son.

¶5           DCS offered Mother multiple services to address these issues,
including drug testing and treatment, case aide, parent aide with parenting
classes (and visit-only parent aide), psychological evaluation, and
individual counseling. Mother’s participation in these services, however,
was sporadic.

¶6            From December 2013 through March 2014, at the beginning of
the dependency proceedings, Mother largely failed to participate in
services. She completed drug testing only sporadically, her drug treatment
referral was closed for lack of contact, and she did not participate in
visitation with the children.

¶7            From April 2014 through August 2014, while she was
pregnant with the younger son, Mother began to engage in services. She
participated regularly in drug testing, and engaged in visitation with the
older son and daughter. Additionally, she left Father after the May 2014
domestic violence incident to live in a shelter, where she participated in
domestic violence classes.

¶8            From August 2014 to June 2015, however, Mother again
stopped participating in services, and in December 2014, DCS moved to
terminate her parental rights. The only service she completed during this
period was a psychological evaluation in September 2014. Dr. Thal, the
psychologist, noted Mother’s history of sexual abuse and the domestic
violence in her long-term relationship with Father, as well as her years-long
history of substance abuse. He opined that Mother’s “compulsive drug use
and unstable relationship significantly impeded her parenting abilities,”
and that she used drugs as a coping mechanism, leaving her with a high
risk of relapse absent appropriate treatment. Dr. Thal recommended that
Mother remain sober, complete comprehensive drug treatment and
continue participating in 12-step programs, complete individual therapy
addressing her sexual abuse trauma and anger management, and avoid
reuniting with Father.

¶9            Mother stopped contacting DCS after the younger son was
removed from her care following his July 2014 birth and was placed with
the other children living with their maternal grandparents. From August
2014 through June 2015, Mother stopped participating in drug testing
despite multiple referrals, and she admitted using marijuana and spice
during that time. Mother’s drug treatment referral was closed for non-



                                     3
                         TIFFANY S. v. DCS, et al.
                           Decision of the Court

participation, and a subsequent referral was closed in February for the same
reason. She left the domestic violence shelter in August 2014 and resumed
her abusive relationship with Father, and her referral for individual
domestic violence counseling was closed for non-participation. And
although she completed a parent aide intake for visitation and parenting
classes, she then failed to engage in the service; the referral was changed to
a visit-only parent aide, then even that referral was closed for lack of
contact. She saw the children only once or twice in the fall of 2014, and
otherwise had no contact with them from August 2014 through June 2015.

¶10           Mother began engaging in services in earnest in mid-2015.
She reconnected with DCS in June 2015 and requested new referrals for
services. Since that time, she has drug tested consistently (except for one
missed test in October) with no positive results. She completed standard
outpatient drug treatment as well as a follow-up recovery maintenance
program. Mother participated in visitation with the children beginning in
November 2015, including therapeutic visitation with the older son, and
she engaged in weekly one-on-one parenting classes with the parent aide.
She also completed a course of individual trauma therapy with a domestic
violence focus, and she continued to engage in trauma therapy at the time
of the April 2016 severance hearing.

¶11             Mother completed a second psychological evaluation in
December 2015. Dr. Thal noted the progress Mother had made since her
mid-2015 turnaround, but opined that her prognosis to effectively parent in
the near future remained guarded. He noted that she remained at risk of
substance abuse relapse given her long history of drug use—particularly
her use of drugs as a stress reliever and her prior pattern of relapse after a
period of sobriety—and recommended completion of drug treatment and
at least a year of proven sobriety. He also recommended ongoing therapy
for at least a year to address her sexual abuse trauma and domestic violence,
especially given the interplay between the trauma and her prior drug use
as an escape mechanism. He opined that Mother was not yet well enough
established in her recovery to be able to parent the children, and that the
stressors involved in parenting the children would increase her risk of
relapse. And he explained that the prognosis for her future ability to parent
the children remained guarded until she had a longer period of recovery.

¶12          After a two-day evidentiary hearing in January and April
2016, the superior court found severance to be warranted for all three




                                      4
                           TIFFANY S. v. DCS, et al.
                             Decision of the Court

children based on 15 months’ time in care,2 and further found that
severance would be in the children’s best interests. See Ariz. Rev. Stat.
(“A.R.S.”) § 8-533(B)(8)(c).3 Mother timely appealed the severance ruling,
and we have jurisdiction under A.R.S. § 8-235(A).

                                 DISCUSSION

¶13            The superior court may terminate the parent–child
relationship if (1) clear and convincing evidence establishes at least one
statutory ground for severance, and (2) a preponderance of the evidence
shows severance to be in the child’s best interests. A.R.S. § 8-533(B); Kent
K. v. Bobby M., 210 Ariz. 279, 284, ¶ 22 (2005). We review the court’s
severance ruling for an abuse of discretion, deferring to its credibility
determinations and factual findings. Mary Lou C. v. Ariz. Dep’t of Econ. Sec.,
207 Ariz. 43, 47, ¶ 8 (App. 2004); Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz.
278, 280, ¶ 4 (App. 2002).

¶14            The ground for severance based on 15 months’ time in care
under A.R.S. § 8-533(B)(8)(c) requires proof that: (1) the child has been in an
out-of-home placement for at least 15 months, (2) “[DCS] has made a
diligent effort to provide appropriate reunification services,” (3) “the parent
has been unable to remedy the circumstances” necessitating the out-of-
home placement, and (4) “there is a substantial likelihood that the parent
will not be capable of exercising proper and effective parental care and
control in the near future.” The relevant circumstances are those existing
at the time of severance. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 96
n.14, ¶ 31 (App. 2009).

¶15          Mother agrees that the children were in an out-of-home
placement for the requisite period, but argues that severance was not
warranted because, in light of her behavioral turnaround in mid-2015, she
had successfully remedied the substance abuse and domestic violence
issues necessitating the out-of-home placement. Although the superior
court acknowledged Mother’s substantial efforts and her significant


2       The court also found grounds for severance based on abandonment
as to the younger son and nine months’ time in care as to the older son and
daughter. Because we affirm the court’s ruling based on 15 months’ time
in care, however, we need not address these alternative grounds. See
Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 251, ¶ 27 (2000).

3     Absent material revisions after the relevant date, we cite a statute’s
current version.


                                        5
                         TIFFANY S. v. DCS, et al.
                           Decision of the Court

progress, it nevertheless had a sufficient basis to conclude that she had not
yet remedied the issues underlying the dependency.

¶16           As Dr. Thal testified, Mother had made substantial progress
for a period of months beginning in mid-2015, but her long history of
substance abuse, particularly given its interrelationship with as-yet
unresolved trauma, necessitated a longer period of sobriety, treatment, and
recovery to ensure stability and safety for the children. Mother’s pattern of
relapse after periods of progress during the dependency further supports
the conclusion. Although the superior court acknowledged that “[she] is
close,” Mother had not yet remedied the issues, and without a longer period
of sobriety and completion of therapy addressing domestic violence and
trauma issues, had not yet demonstrated the stability necessary to safely
parent in the near future.

¶17           Mother also argues that DCS did not provide sufficient
reunification services because she was not allowed enough time after re-
engaging in June 2015. But Mother had almost two and a half years to
engage in services after the older son and daughter were removed from her
care. Although she had a period of progress while pregnant with the
younger son, she stopped participating completely for 10 months after his
birth and did not engage again until six months after DCS filed its
December 2014 severance motion. Although Mother has made substantial
and admirable progress since re-engaging in June 2015, her late
reengagement does not render the services inadequate.

¶18            Finally, Mother argues that the court erred by finding
severance to be in the children’s best interests in light of her June 2015
turnaround and her current and potential future relationship with the
children. In considering best interests, the court must determine “how the
child would benefit from a severance or be harmed by the continuation of
the relationship” with the biological parent. Maricopa Cty. Juv. Action No.
JS-500274, 167 Ariz. 1, 5 (1990). Evidence that a child is adoptable or that
there is a current adoptive plan may support a finding that termination is
in the child’s best interests, as may evidence that the current placement is
meeting the child’s needs. Lawrence R. v. Ariz. Dep’t of Econ. Sec., 217 Ariz.
585, 587, ¶ 8 (App. 2008); Mary Lou C., 207 Ariz. at 50, ¶ 19. Here, the record
supports the court’s findings that Mother was not capable of safely
parenting the children and that severance would allow the children to
benefit from adoption by the maternal grandparents, in whose care they
were thriving. Accordingly, the court did not abuse its discretion by
finding severance to be in the children’s best interests.



                                      6
                 TIFFANY S. v. DCS, et al.
                   Decision of the Court

                      CONCLUSION

¶19   The severance ruling is affirmed.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                                7